Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination an engine operating method having the recited steps, including: 
monitoring a plurality of engine parameters, the plurality of engine parameters including an increased load operation of the engine and a knock sensor status, 
wherein monitoring the knock sensor status includes monitoring whether a knock sensor is operating correctly;
determining a fuel combustion ratio of the plurality of differing fuels associated with at least one engine cylinder of the engine based at least in part on the increased load operation, the knock sensor status, and a plurality of characteristic profiles along a defined path of a mobile asset in which the engine is disposed, 
wherein the fuel combustion ratio comprises a ratio of the plurality of differing fuels to be delivered to the at least one engine cylinder, and the plurality of characteristic profiles comprises at least one respective calculated distance from a current location of the mobile asset to at least one fuel station and at least one fuel cost for one or more of the plurality of differing fuels;
or including:
monitoring a plurality of engine parameters, the plurality of engine parameters including an increased load operation of the engine and a knock sensor status, wherein monitoring the knock sensor status includes monitoring whether a knock sensor is operating correctly; 
determining a fuel combustion ratio of the plurality of differing fuels associated with at least one engine cylinder of the engine based at least in part on the increased load operation, the knock sensor status, and one or more of a plurality of characteristic profiles along a defined path of a mobile asset in which the engine is disposed, 
wherein the fuel combustion ratio comprises a ratio of the plurality of differing fuels to be delivered to the at least one engine cylinder, and the plurality of characteristic profiles comprises one or more of global positioning sensor (GPS) information for a current location of the mobile asset, a calculated distance from the current location of the mobile asset to a fuel station, a fuel cost for one or more of the plurality of differing fuels, a terrain profile associated with a location on the defined path, or an ambient temperature or ambient pressure proximate to the mobile asset;
determining in advance that the increased gradient is coming up along the defined path and pre-staging the engine to anticipate the increased load operation, the pre-staging Page 4 of 12Application No. 16/942,516 Application Filing Date: July 29, 2020 Docket No. 252746-8including switching hardware configurations comprising one of an intake and/or exhaust valve event, or compression ratio;
or including:
monitoring a plurality of engine parameters, the plurality of engine parameters including an increased load operation of the engine and a knock sensor status, wherein Page 5 of 12Application No. 16/942,516 Application Filing Date: July 29, 2020 Docket No. 252746-8monitoring the knock sensor status includes monitoring whether a knock sensor is operating correctly; 
determining that the knock sensor is not operating correctly; 
determining a fuel combustion ratio of the plurality of differing fuels associated with at least one engine cylinder of the engine based at least in part on the increased load operation, the knock sensor not operating correctly, and a plurality of characteristic profiles along a defined path of a mobile asset in which the engine is disposed, 
wherein determining the fuel combustion ratio includes adjusting the fuel combustion ratio to proactively prevent knocking responsive to the knock sensor not operating correctly, 
wherein the fuel combustion ratio comprises a ratio of the plurality of differing fuels to be delivered to the at least one engine cylinder, 
wherein the plurality of characteristic profiles comprises at least one respective calculated distance from a current location of the mobile asset to at least one fuel station and at least one fuel cost for one or more of the plurality of differing fuels; and 
controlling a fuel delivery system to deliver the plurality of differing fuels to the at least one engine cylinder based on the determined fuel combustion ratio.

The prior art of record combination of Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) as well as the combination of Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) in further view of Hoshi et. al. (U.S. 20120324870) fails to show or reasonably teach in combination: 
a knock sensor status, 
wherein monitoring the knock sensor status includes monitoring whether a knock sensor is operating correctly.
Further searching and consideration failed to show or reasonably teach the above limitations in a combination with Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) as well as the combination of Williams et. al. (U.S. 20070175459) in view of Kumar et. al. (U.S. 20110257869) in further view of Hoshi et. al. (U.S. 20120324870), so as to arrive at the applicants invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747